DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, corresponding to claims 1-6, in the reply filed on 2/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-15, drawn to non-elected inventions, are cancelled in the Examiner’s amendment below.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CA 3005204. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Dynowski on 4/20/2021.

The application has been amended as follows: 
IN THE CLAIMS:
REPLACE CLAIM 1 with --A dental syringe button hold-down system comprising: 
	a dental syringe having a syringe body adapted for supporting a syringe tip and at least one button carried on the syringe body for discharging a fluid out of the syringe body; and
	a button hold-down device comprising:
		a device body defining an opening for receiving the syringe body therein in a working position of the device body, wherein the opening has an axis which is substantially normal to a plane defined by the device body;
		a syringe body contact surface on the device body at a location along a periphery of the opening and configured for engaging the syringe body of the dental syringe to support the button hold-down device in the working position; and
		a button contact surface supported by and at an axially spaced location from the device body relative to the axis of the opening and configured for engaging said at least one button of the dental syringe in the working position.—

REPLACE CLAIM 2 with --The dental syringe button hold-down system of claim 1 wherein the device body forms a closed annulus and wherein the button hold-down device further includes a button contact member, connected to the device body and carrying the button contact surface, wherein the button contact member projects transversely from the device body relative to the plane defined by the device body.—


REPLACE CLAIM 4 with -- The dental syringe button hold-down system of claim 2 wherein a portion of the button contact member defining the button contact surface is oriented at an inclined angle to the axis of the opening.—

REPLACE CLAIM 5 with --The dental syringe button hold-down system of claim 1 wherein the button hold-down device includes a hooked portion coupled to the device body and configured for wrapping about said at least one button from the top surface thereof towards an underside of said at least one button, wherein the hooked portion comprises a neck portion projecting in a generally radially inward direction relative to the opening defined by the device body and an end portion which projects from the neck portion to a terminus spaced axially of the neck portion to form a hooked end.—

REPLACE CLAIM 6 with --The dental syringe button hold-down system of claim 5 wherein the end portion of the hooked portion is bifurcated to extend from a central location of said at least one button to either side of a respective stem of said at least one button.—

CANCEL CLAIMS 7-15



ADD NEW CLAIM 17 AS FOLLOWS-- A button hold-down device configured for use with a dental syringe having a syringe body adapted for supporting a syringe tip and at least one button carried on the syringe body for discharging a fluid out of the syringe body, the button hold-down device comprising: 
	a device body defining an opening for receiving the syringe body therein in a working position of the device body, wherein the opening has an axis which is substantially normal to a plane defined by the device body, wherein the device body forms a closed annulus;
	a syringe body contact surface supported on the device body at a location along a periphery of the opening for engaging the syringe body of the dental syringe to support the button hold-down device in the working position; and
	a button contact member connected to the device body and projecting transversely from the device body relative to the plane defined by the device body; and
	a button contact surface supported on the button contact member at an axially spaced location from the device body relative to the axis of the opening and configured for engaging said at least one button of the dental syringe in the working position; and


ADD NEW CLAIM 18 AS FOLLOWS --The button hold-down device of claim 17 further including a hooked portion coupled to the device body and configured for wrapping about said at least one button from the top surface thereof towards an underside of said at least one button, wherein the hooked portion comprises a neck portion projecting in a generally radially inward direction relative to the opening defined by the device body and an end portion which projects from the neck portion to a terminus spaced axially of the neck portion to form a hooked end.—

ADD NEW CLAIM 19 AS FOLLOWS --The button hold-down device of claim 18 wherein the end portion of the hooked portion is bifurcated to extend from a central location of said at least one button to either side of a respective stem of said at least one button.—

Allowable Subject Matter
Claims 1-6 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a dental syringe button hold down device/system, wherein the hold down device comprises a device body defining an opening for receiving the syringe body therein in a working position of the body, wherein the opening has an axis which is substantially normal to a plane defined by the device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772